Exhibit 10.42

 

 

AMENDMENT NO. 4

TO  

CNF INC.

VALUE MANAGEMENT PLAN

 

CNF Inc. (formerly CNF Transportation Inc.) (the “Company”) maintains the Value
Management Plan (as heretofore amended, the “Plan”) to provide for certain
long-term incentive compensation awards to be made to eligible employees. The
Company hereby amends the Plan as follows (capitalized terms used herein without
definition have the meanings given to those terms in the Plan).

 

1. Change in Definition of “Change in Control.” The definition of the term
“Change in Control” appearing in Section 2.05 is amended in its entirety so as
to read as follows:

 

“Change in Control” means the occurrence of an event described in any one of the
following clauses (a) through (f):

 

  (a)   any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than (A) the Company or its affiliates, (B) any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or its affiliates, and (C) any corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of the common stock, par value $0.625 per share, of the Company), is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company or its affiliates) representing 25% or more of the combined
voting power of the Company’s then outstanding voting securities;

 

  (b)   the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the Effective Date or whose appointment,
election or nomination for election was previously so approved or recommended;

 

  (c)  

there is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation, other than (A) a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving or parent entity) more than 50% of the combined voting power of the
voting securities of the

 

1



--------------------------------------------------------------------------------

Company or such surviving or parent entity outstanding immediately after such
merger or consolidation or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no “person”
(as defined above), directly or indirectly, acquired 25% or more of the combined
voting power of the Company’s then outstanding securities (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company or its affiliates);

 

  (d)   the stockholders of the Company approve a plan of complete liquidation
of the Company or there is consummated an agreement for the sale or disposition
by the Company of assets having an aggregate book value at the time of such sale
or disposition of more than 75% of the total book value of the Company’s assets
on a consolidated basis (or any transaction having a similar effect), other than
any such sale or disposition by the Company (including by way of spin-off or
other distribution) to an entity, at least 50% of the combined voting power of
the voting securities of which are owned immediately following such sale or
disposition by stockholders of the Company in substantially the same proportions
as their ownership of the Company immediately prior to such sale or disposition;

 

  (e)   there is consummated the sale or other disposition by the Company,
however effected, of at least two of the three primary business units of the
Company, whether in a single transaction or in a series of transactions
occurring within an 18-month period, and whether or not one or both of such
business units constitute part of a larger enterprise at the time of the sale or
other disposition; provided, however, that this clause (e) shall apply only to
Grantees who are employed by the Company and shall not apply to Grantees who are
employed by the Company’s business units; and provided further, that the Board
of Directors of the Company may, upon notice to the affected Grantees given at
any time, terminate this clause (e) without the consent of such Grantees, except
that any such notice shall not be effective to terminate this clause (e) if a
Change in Control occurs pursuant to this clause (e) within ninety (90) days
after such notice is given; or

 

  (f)   there is consummated the sale or other disposition, however effected, of
one of the primary business units of the Company, or the sale or other
disposition by the Company, however effected, of the Emery Worldwide Airlines,
Inc. business unit, whether or not such business unit constitutes part of a
larger enterprise at the time of the sale or other disposition; provided,
however, that this clause (f) shall apply only to Grantees (i) who, immediately
prior to such sale or other disposition, were employed by the business unit that
is sold or otherwise disposed of and (ii) who are not employed by the Company or
any of its Subsidiaries immediately following such sale or other disposition.  

 

     As used in clauses (e) and (f) above:

 

2



--------------------------------------------------------------------------------

  (i)   “primary business units” means Con-Way Transportation Services, Inc.,
Emery Air Freight Corporation and Menlo Logistics, Inc., and

 

  (ii)   a “sale or other disposition” of a business unit includes:

 

  (A)   a sale by the Company of the then outstanding shares of capital stock of
the business unit having more than 50% of the then existing voting power of all
outstanding securities of the business unit, whether by merger, consolidation or
otherwise;

 

  (B)   the sale of all or substantially all of the assets of the business unit;
and

 

  (C)   any other transaction or course of action (including, without
limitation, a spin-off or other distribution) engaged in, directly or
indirectly, by the Company or the business unit that has a substantially similar
effect as the transactions of the type referred to in clause (A) or (B) above;

 

it being the intent that a sale or other disposition of a business unit occurs
even if (x) such business unit constitutes part of a larger enterprise at the
time of the relevant sale or disposition transaction and (y) such sale or
disposition transaction involves such larger enterprise (such as, by way of
example and without limitation, when one or more business units are subsidiaries
of a common parent and either (A) the common parent is spun-off or (B) there is
consummated a sale of the stock or other equity interests in the common parent
having more than 50% of the then existing voting power of all outstanding
securities of the common parent).

 

The foregoing notwithstanding, (1) a sale or other disposition of a business
unit shall not be deemed to have occurred for purposes of clauses (e) and (f)
above (x) except in the case of a transaction described in clause (B) above, so
long as the Company or any of its Affiliates (as such term is defined in Rule
12b-2 under the Securities Exchange Act of 1934, as amended), individually or
collectively, own the then outstanding shares of capital stock of the business
unit having 50% or more of the then existing voting power of all outstanding
securities of the business unit, or (y) in the event of the sale of shares of
capital stock of the business unit (or the sale of shares or other equity
interests in any parent company of such business unit) to any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, the
business unit or any other Affiliate of the Company, and (2) a sale or other
disposition of a business unit shall not be deemed to have occurred for purposes
of clause (f) above in the event of the sale or distribution of shares of
capital stock (including, without limitation, a spin-off) of the

 

3



--------------------------------------------------------------------------------

 

business unit to shareholders of the Company, or the sale of assets of the
business unit to any corporation or other entity owned, directly or indirectly,
by the shareholders of the Company, in either case in substantially the same
proportions as their ownership of stock in the Company.

 

2. Effective Date; No Other Amendments. The effective date of this Amendment
shall be December 4, 2001. Except as expressly amended hereby, the Plan remains
in full force and effect.

 

 

CNF TRANSPORTATION INC.

By:

 

--------------------------------------------------------------------------------

Name:

 

Eberhard G.H. Schmoller

Title:

 

Senior Vice President, General

   

Counsel and Secretary

Executed:  December 4, 2001

 

4